          Case 1:20-cv-00628-JHR-KK Document 1 Filed 06/29/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

RODNEY FUENTES,

         Plaintiff,

v.                                                       Case No.:

ERGO GENISES LLC,

         Defendant.

                                     NOTICE OF REMOVAL

         COMES NOW Defendant ErgoGenesis Workplace Solutions, LLC, incorrectly identified

in the Complaint as Ergo Genises LLC, by and through its counsel, Lewis Brisbois Bisgaard &

Smith LLP (Gregory L. Biehler), and pursuant to the provisions of 28 U.S.C. §1441, hereby

removes Cause Number D-202-CV-2020-03019, filed in the Second Judicial District Court for

the County of Bernalillo, State of New Mexico. As grounds for removal, Defendants state the

following:

         I.        INTRODUCTION AND BACKGROUND

         1.   On May 11, 2020, Plaintiff filed his Complaint for damages alleging defective

product, strict products liability, failure to warn, and negligence.

         2. Pursuant to 28 U.S.C. § 1446(b) this Notice of Removal is timely as the Complaint

was delivered to Defendant by the United States Postal Service on May 30, 2020 (see Exhibit A,

USPS Proof of Delivery).

         3.   Pursuant to 28 .S.C. § 1332, this action is removable as the amount in controversy

exceeds seventy-five thousand dollars ($75,000), based upon Plaintiff’s surgery and chronic pain

to his left wrist, elbow and shoulder, and allegations of severe chronic pain for a least two years




4820-6790-9057.1
         Case 1:20-cv-00628-JHR-KK Document 1 Filed 06/29/20 Page 2 of 3



since 2017 with wage losses since December of 2017; and because there is complete diversity of

citizenship of the parties.

        Diversity of Citizenship Exists Between the Parties

        4. Plaintiff is a resident of the State of New Mexico. Paragraph 1 of Complaint.

        5. ErgoGenesis Workplace Solutions, LLC is a limited liability company domiciled in

the state of Texas with none its members being residents of the state of New Mexico.

        6.    Attached hereto as Exhibit B are the pleadings filed to date in the state court action:

              Complaint, filed May 11, 2020;
              Arbitration Certificate, filed May 11, 2020; and
              Return of Summons, filed June 10, 2020.



        WHEREFORE, Defendant ErgoGenesis Workplace Solutions, LLC gives notice that the

above-entitled action is removed from the State of New Mexico Second Judicial District Court to

this Court.

                                                Respectfully submitted,

                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                By: /s/ Gregory L. Biehler
                                                        Gregory L. Biehler
                                                        Attorneys for Defendant
                                                        8801 Horizon Blvd NE, Suite 300
                                                        Albuquerque, NM 87113
                                                        Phone: (505) 828-3600
                                                        Greg. Biehler@lewisbrisbois.com




                                                   2
        Case 1:20-cv-00628-JHR-KK Document 1 Filed 06/29/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was e-mailed to counsel for Plaintiff this 29th day of
June, 2020 as follows:


Narciso Garcia, Jr.
Attorney for Plaintiff
2033 San Mateo Blvd. NE
Albuquerque, NM 87110
505-265-5010
narcisolaw@aol.com


/s/ Gregory L. Biehler
Gregory L. Biehler




                                                 3
